DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 11014832. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19-20 are a broader version of claims 1 and 14 of the allowed patent and would be considered anticipatory in a rejection, thereby showing a lack of distinctness between the pending application and the allowed patent.
Claim Interpretation
Claims 1-18 variously recite a brine and characteristics of the brine.  However, the brine is not being positively recited as part of the system or vessel.  Furthermore, the brine is considered to be a material worked upon by the resin bed itself and is not given patentable weight by the examiner (see MPEP 2115).  Therefore, any limitation drawn to the brine will not be considered to provide structural/patentable weight to the claims and is interpreted to only provide an intended use of the system/vessel.  Furthermore, manipulations of the resin bed provided in the system/vessel claims are also interpreted as purely functional, since there is no structural counterpart for performing the desired function.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, 7-9, 11-12, and 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-3, 7-9, 11-12, and 16-18 each recite limitations drawn to the brine, characteristics of the brine, or manipulative steps of the system or vessel.  However, as noted above, the brine is not considered to provide patentable weight to the claims and any limitation drawn to said brine will be interpreted similarly.  Lastly, manipulations to the resin bed (i.e. claims 7, 16) do not structurally limit the system/vessel and are also considered to be purely functional without a structural counterpart.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Silva, US 6103092 (Silva, IDS).
Regarding claims 1 and 10, Silva discloses a system and vessel (see “resin bed”, abstract, Claims 1, 16) comprising:
A resin bed having a mixture of at least two cationic exchange resins comprising a first cationic exchange resin comprising an aminophosphonic acid functional group and a second cationic exchange resin comprising an iminodiacetic acid functional group (Claims 1, 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva.
Regarding claims 4-6 and 13-15, while Silva discloses utilizing multiple cation exchange resins in a resin bed (Claims 16-17), Silva does not disclose the recited ratios found in claims 4-6 and 13-15.  However, it would have been obvious to one having ordinary skill in the art to utilize a value within the claimed range since it has been held that where the general conditions of a claim are recited in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part A).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous et al., IP.COM 000141738D (Anon) in view of Silva.
Regarding claims 19-20, Anon discloses a method for reducing the concentration of metal cations in a chelating agent free brine solution (pg. 1, first paragraph), where it is well known that various metals are incorporated into the brine such as nickel and aluminum (pg. 1, last paragraph – pg. 2 step (g)), the steps of the method comprising:
Determining and adjusting the pH of the bring to be between 3 and 4 (step (a)); and
Contacting the brine with either of two cationic exchange resins including an aminophosphonic acid functional group and an iminodiacetic acid functional group (step (b)) at a temperature of 55-65°C (pg. 2, last paragraph – pg. 3, first paragraph) and a flow rate of about 1-30 resin bed volumes per hour (step (c)). 
Anon does not disclose a method where both of the recited cationic exchange resins are utilized.  However, Silva discloses reducing metals in bring solutions (abstract, Claims) where a combination of exchange resins including an aminophosphonic acid functional group and an iminodiacetic acid functional group are used during the process (Claims 1, 16).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the method of Anon by using mixtures of both resins described in Silva since it has been shown that both resins are equally effective in reducing metal cations in bring solutions and employing both would produce no more than predictable and reliable results absent evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779